Citation Nr: 1443090	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  13-34 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The appellant had active duty from October 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO of New York, New York otherwise has jurisdiction of the claims folder. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case must consider these electronic records.  Review of the documents in the Veteran's Virtual VA electronic claims file reveals the transcript of the Veteran's August 2014 Board hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for a back disorder was last denied in a January 2010 rating decision.  It was held that no evidence had been submitted which showed a spine injury had occurred in service.  The Veteran withdrew his appeal of the January 2010 rating decision, and the decision became final.  Multiple prior denials are of record.

2.  The evidence received since the January 2010 denial, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back disorder, and therefore does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The January 2010 rating decision is final.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a letter dated in January 2013, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  Additionally, the VCAA requires notice of the evidence needed to reopen a claim, as well as the evidence necessary to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The January 2013 notice was satisfactory in that regard, providing the required information on the reasons for the prior denials of service connection for a back disorder.  The issue was last adjudicated in November 2013, and any defect as to timing of notice is harmless, non-prejudicial error.  Dingess/Hartman, 19 Vet. App. 473.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, and lay statements of the Veteran and others.

The Board notes that some of the Veteran's service treatment records may have been lost.  VA has a heightened duty to assist the Veteran in developing his claim since his service treatment records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Moreover, entrance and separation service treatment records are available.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence or, in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Analysis

The Veteran claims that he has a current back disorder which was caused by an injury incurred in 1946 while serving aboard a Navy ship.  He has submitted numerous statements and testified at an August 2014 Board hearing that he was repairing a boiler when he fell backwards and landed on his back.  The resulting injury from his back required him to spend a month on bedrest, and he has had back pain ever since that time.

Service connection for a back disorder has been denied on numerous prior occasions by the RO, as well as by the Board in March 2008, January 2004, and February 1998.  The most recent of these prior denials was a January 2010 rating decision by the RO.  That decision found that new and material evidence had not been presented to reopen the Veteran's claim, as the Veteran had not submitted any evidence which confirmed that the Veteran had incurred a spine injury during service.  After receiving this decision, the Veteran submitted a notice of disagreement and a Form 9 substantive appeal, but in July 2010 his representative submitted a letter stating that the Veteran wished to withdraw his appeal.  This constituted a valid withdrawal of the appeal, and the January 2010 rating decision is therefore final, and it is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2013).

The evidence that was of record at the time of the January 2010 rating decision included the available service treatment records, the deck logs of the ship on which the appellant was stationed during service, private treatment records dated since 1973, statements from the Veteran's private physician, and lay statements from the Veteran, his family members, and colleagues.  The service treatment records are silent for any complaints or treatment related to the back, and the deck logs did not include any notation of the Veteran's claimed injury.  The Veteran's February 1946 separation examination notes that he was found to be physically qualified for discharge with no physical defects.  The spine and extremities were found to be normal.  The private medical records did not show any back disorder prior to 1969.  The lay statements also failed to provide evidence of a back injury during service, as they were not written by anyone present at the time of the Veteran's claimed injury in service and did not provide competent medical evidence of a nexus between a current back disorder and service.

The letters submitted by the Veteran's private physician stated that he had been treating the Veteran for a back disorder since 1975.  In a February 1993 letter, the physician stated that the Veteran had been receiving care for his back since incurring a work-related injury in 1954, and that the Veteran attributed the underlying cause of this injury to a prior injury incurred in the service.  In a November 2009 letter, he stated that he had been treating the Veteran for a lumbar spine disc herniation injury that occurred while serving in the military in 1946.

The evidence added to the record since the January 2010 rating decision consists solely of an August 2011 treatment record from the Veteran's private physician which states that the Veteran is receiving treatment for an old back injury and has a diagnosis of spinal spondylosis and degenerative disc disease with mild radiculitis and the written statements and testimony of the Veteran.

The August 2011 treatment record is wholly duplicative of evidence already in the claims file, as it was clear from prior treatment records and statements from the private physician that the Veteran has a current back disorder that he has related to an older back injury.  The Veteran's statements and testimony are also duplicative of information already contained in the claims file prior to January 2010.  The Veteran has twice previously testified before the Board, in May 2003 and July 2006.  At these earlier hearings, as well as in the Veteran's many written statements submitted prior to January 2010, the Veteran clearly described his account of the injury he incurred in service and his symptomatology associated with his back disorder since that time.  The information given through testimony at the August 2014 Board hearing is duplicative of testimony already contained in the claims file and which was previously considered in the prior Board decisions.  It is therefore not new and does not provide any basis to reopen the claim.

The Veteran has not presented any competent, non-cumulative evidence which indicates that he incurred a back injury in service or has a currently diagnosed back disorder which is related to service.  The Veteran's continued assertions that he believes his current back disorder is related to a fall that he experienced in service, even if competent, see Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"), are cumulative of those assertions that have already been associated with the claims file prior to January 2010.

None of the evidence received since January 2010 rating decision provides new information which relates to an unestablished fact necessary to substantiate the claim.  The Board finds that in the absence of any competent, non-cumulative evidence pertaining to whether the Veteran has a current back disorder which is related to an event or injury during his active duty service, there is no basis to warrant reopening the current claim at issue.

Because the evidence received since the last final decision is cumulative of the evidence already of record and does not provide a reasonable possibility of substantiating the claim, the Veteran has not submitted new and material evidence.  Thus, the Board concludes that new and material evidence has not been presented, and the claim of entitlement to service connection for a back disorder is not reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been received, the claim for service connection for a back disorder is not reopened.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


